Respectfully I dissent.
Initially it should be noted that (1) the search of the vehicle yielded money amounting to $13,500 in cash located in the trunk, and (2) on November 21, 1987, the date of the second consecutive complaint of domestic violence, appellant's wife (Tracy) apprised Patrolman Carey Tarr that "Gary Collura had taken a loaded .38 caliber handgun, pointed it at her head, and threatened to blow her brains out and that was the substance or the basis we were dispatched to the scene."
In the first assignment of error of untimely trial, appellant argues "the calculation upon which the defendant's motion to dismiss was based recognized the tolling of the time requirement due to defendant's filing a motion, nor the time period reasonably allotted the court to decide the motion. What it does include is the delay solely by the State's failure to submit the legal brief when ordered, which brief was designed to trigger the court's ruling."
This is the only basis on which appellant anchors his claimed error. Hence it is the only argument for the state to address (in its response) and for us to evaluate.
The majority concedes that "appellant excludes the entire period from January 6 through April 17, 1989," which includes a fourteen-day interval which is unaccounted for in the record.
This fourteen-day period is unaccounted for because appellant is admittedly not relying upon or arguing it in his brief. Thus, he is waiving any objections to claimed irregularities other than the one advanced in his brief. Accordingly the time consumed should revert to two hundred sixty-five days, well within the statutory two hundred seventy days, rather than the two hundred seventy-nine days counted by the majority.
I would overrule the first assignment of error.
On the second assignment claiming error in overruling the motion to suppress, the police, incident to the arrest, impounded appellant's vehicle which was (lawfully) parked on the city's public lot adjacent to the police department. The police then conducted a search of the vehicle simultaneously to inventory the contents of the car while looking for the .38 caliber handgun *Page 373 
reportedly used by appellant against his wife Tracy. Not to do so would have been a dereliction of duty.
The search netted cocaine, marijuana and drug paraphernalia within the console, and additional drugs as well as $13,500 in cash in two sport bags in the trunk of the car. The police found no gun in the car but learned after the search that Tracy had phoned in that the gun turned up at home.
The majority argues that "[a]ppellant's friend could have removed the car to avoid the overnight parking restriction." The record does not indicate that appellant gave authority to his passenger to do so. Nor is it likely that appellant would have done so in light of the $13,500 cash stashed in the trunk of the car. Nor can the police release any vehicle to anyone other than the owner unless authorized by him to do so.
In answer to the question posed by the prosecutor regarding the removal of vehicles on the premises of the police department, Detective Michael Megyesi, in charge of the Detective Bureau and Property Office, testified as follows:
"It is a common practice for two reasons * * * in a domestic violence * * * an individual has to be taken before the judge for a hearing prior to release. In this case, Mr. Collura would have gotten to the court Monday morning sometime, as soon as the judge was available.
"We have had our problems on our lot with vehicles being damaged, and in fact one vehicle that had been removed without authority from the parking lot. So once we take into custody his vehicle * * * our responsibility is to make sure it's secure.
"Our towing companies * * * have secured lots * * * that's why the officer was instructed to return and have the vehicle impounded. * * * Prior to impounding, the inventory of the vehicle is done, and also the visual check of the outside for damages, and what content the vehicle has inside and outside the vehicle."
On this unrefuted evidence one can hardly conclude — as the majority has — that "[n]o pressing public concern existed to justify removal of appellant's car from its legal parking place."
Nor can I agree with the majority that police lacked probable cause within the automobile exception to the Fourth Amendment which requires probable cause for warrantless automobile searches. We need look no further than Tracy's complaints in domestic violence for both November 20 and November 21 — coupled with her November 21 unrebutted accusation that appellant "pointed a loaded .38 caliber handgun at her head and threatened to blow her brains out." *Page 374 
I would overrule the second assignment of error and affirm the finding of the trial court.